Citation Nr: 1111582	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals from a right toe injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Marines from October 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2008, the Veteran filed a claim for service connection for residuals from a right toe injury.  The Veteran contends that he sustained this injury during his active duty service.  The Veteran's May 1975 Report of Medical Examination upon pre-enlistment indicates that both of his feet were normal.  The Veteran's May 1975 Report of Medical History upon pre-enlistment indicates that the Veteran suffered a broken leg in 1962.  No other service treatment records are present in the Veteran's claims file.

The Veteran submitted a letter to the VA along with a photograph of his right foot in October 2008.  In the letter, the Veteran asked the VA to attempt to obtain his service treatment records from the United States Marines for the years 1977 and 1978.  The Veteran also indicated that he requested to see a foot doctor at the Fort Dix VA medical center and was told the foot doctor had resigned.  The Veteran asserted that the photograph, which showed a scar and discoloration in the areas of his right big toe and on the balls of his feet, is proof that an injury did occur to his right foot during his active duty service.

The Veteran also submitted VA treatment records from September 2001 to June 2009; however, these records do not show that the Veteran suffered from, and/or was treated for, a right toe or right foot disorder.

In his September 2009 VA Form 9, the Veteran stated that his claim was wrongfully denied because the determination was based on pre-enlistment documents and that his right toe injury took place after he was on active duty.  The Veteran further stated that he normally wore a size 8 combat boot but the day after his right toe injury, he wore a size 11 combat boot due to the injury.  The Veteran also provided the names of two Marines he served with, First Lieutenant Hurly and Lance Corporal Parker, but did not state whether they could corroborate whether the Veteran's right toe injury occurred in service.

The Veteran's DD 214 Form shows that he served on active duty in the United States Marines from October 1975 to December 1978 in the 2nd Reconnaissance Battalion, 2nd Marines Division and was stationed at Camp Lejeune, North Carolina.  The Veteran's primary military occupational specialty (MOS) was Rifleman and his secondary MOS was Reconnaissance Parachutist with Scuba qualification and he received a Parachutist Insignia, Scuba Insignia and Rifle Marksmanship Badge.

A letter addressed to the Veteran from VA informing him why his service treatment records were missing or that VA was going to make an effort to obtain all of the Veteran's service treatment records is missing from his claims file.  A Memorandum on the Formal Finding on the Unavailability of Service Records is likewise not included in the Veteran's claims file indicating that efforts to obtain all of the Veteran's service treatment records from all potential sources were attempted but were unsuccessful.

The Board notes that in cases where a claimant's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search alternate sources.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The RO is directed to Washington v. Nicholson, 19 Vet. App. 362 (2005) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing.  The RO's attention is also called to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where service records are missing.  It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his complete service treatment records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records and insurance examinations.  See VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this regard, the RO should provide the Veteran appropriate notice and attempt to reconstruct the service treatment records through alternative means, if necessary.

Furthermore, VA's duty to assist includes a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

To this end, the Veteran should have been given a VA medical examination in conjunction with his claim.  The Veteran's entire claims file should be reviewed and the VA examiner should take into account any and all relevant and available evidence, including the Veteran's lay statements and contentions concerning his right toe injury in service, the Veteran's DD 214 Form, his pre-enlistment service treatment records, his VA treatment records and any other relevant records obtained by the VA from the Veteran or any other source.  After a review of the foregoing documents and evidence and upon physical examination, a medical opinion must be issued by the VA examiner addressing the etiology of the Veteran's right toe disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified in accordance with the provisions of 38 U.S.C.A. §5103A(b) and 38 C.F.R. §3.159(e) and informed that given the possible unavailability of his complete service treatment records, he may submit alternative records to substantiate his claim in accordance with the Washington, Dixon, Daye cases and appropriate administrative provisions.

2. After the above action has been accomplished, schedule the Veteran for a VA examination to evaluate the Veteran's right toe disorder.  Send the Veteran's claims file, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including but not limited to, the Veteran's statements, lay evidence and pre-enlistment service treatment records.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of his right toe disorder.  

The examiner should then provide an opinion addressing the following questions:  Accepting as true that the symptomatology of a right toe injury occurred in service as reported by the Veteran, and assuming that this same symptomatology of his right toe pain and discoloration continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the diagnosis corresponding to the Veteran's right toe is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the diagnosis corresponding to the Veteran's right toe disorder was caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. Once the above actions have been completed, readjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


